Title: William Thornton to Thomas Jefferson, 19 February 1817
From: Thornton, William
To: Jefferson, Thomas


          
            
              Dear Sir
              City of Washington 19th Feby 1817
            
            I have been waiting till this Day to obtain a Copy of the List of Patents, and lose not a moment in writing to you.—
            Colonel Trumbull has been here some time, & has expressed satisfaction on viewing the Copy I made of your Portrait. I have placed it in the Congressional Library, in a very superb gilt Frame, that when the members view the works by wch the inside of your head was so well stored, they might also have a good Idea of the outside of the Head.—I mean to send the original, (put up with care, along with Mr West’s Sketch,) by your worthy & highly esteemed Successor Mr Madison—
            Col: Trumbull wishes to paint some large Pictures for the Congress, and I am pleased to find a general impression in favr of this important undertaking.—
            The affairs of South America progress with great rapidity to the compleat emancipation of that extensive rich & beautiful Country.
            We have had very severe weather for some time past, but the Thermometer was never lower than six Degrees above 0 of Farenheit, in the open air, at 6 o’Clock in the morning.—
            Mr Whitlow, whom you may perhaps remember as the discoverer of a species of the Urtica, in the back parts of the State of N. York, & called the Urtica Whitlowi has lately found of a species of the Asclepias, or milk weed, which produces a flax or vegetable Silk, from its fineness of texture, that promises to produce a revolution in fabricks: for it is not only very fine but long & strong—and is easily raised in large quantity.—The Urtica grows abt 5 feet high, & an acre will produce abt from 800 to a thousand Wt—It is perenl & requires not rotting—The texture is fine, & stronger than hemp. These Plants are produced in the back Countries in abundance—The Asclepias—in Canada in great quantities. If we had here a botanic Garden, we could send various valuable Seeds to all parts of our Country—and render incalculable benefits. Mr Whitlow is here.—My respectful Complts to every member of yr worthy Family—
            
              I am dear Sir wth the highest Considn &c
              W. Thornton
            
          
          
            Mr Sampson of New York presents to you his most respectful Complts & begs your acceptance of the Pamphlet on Domestic Manufg which I have the pleasure of inclosing—
          
        